

115 HR 2646 RS: United States-Jordan Defense Cooperation Extension Act
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 703115th CONGRESS2d SessionH. R. 2646IN THE SENATE OF THE UNITED STATESFebruary 6, 2018Received; read twice and referred to the Committee on Foreign RelationsNovember 29, 2018Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo reauthorize the United States-Jordan Defense Cooperation Act of 2015, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Jordan Defense Cooperation Extension Act. 2.FindingsCongress finds the following:
 (1)In December 2011, Congress passed section 7041(b) of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 1223), which appropriated funds made available under the heading Economic Support Fund to establish an enterprise fund for Jordan.
 (2)The intent of an enterprise fund is to attract private investment to help entrepreneurs and small businesses create jobs and to achieve sustainable economic development.
 (3)Jordan is an instrumental partner in the fight against terrorism, including as a member of the Global Coalition To Counter ISIS and the Combined Joint Task Force – Operation Inherent Resolve.
 (4)In 2014, His Majesty King Abdullah stated that Jordanians and Americans have been standing shoulder to shoulder against extremism for many years, but to a new level with this coalition against ISIL.
 (5)On February 3, 2015, the United States signed a 3-year memorandum of understanding with Jordan, pledging to provide the kingdom with $1 billion annually in United States foreign assistance, subject to the approval of Congress.
 3.Sense of CongressIt is the sense of Congress that— (1)Jordan plays a critical role in responding to the overwhelming humanitarian needs created by the conflict in Syria;
 (2)Jordan, the United States, and other partners should continue working together to address this humanitarian crisis and promote regional stability, including through support for refugees in Jordan and internally displaced people along the Jordan-Syria border and the creation of conditions inside Syria that will allow for the secure, dignified, and voluntary return of people displaced by the crisis; and
 (3)the Governments of the United States and Jordan should negotiate a new Memorandum of Understanding, for fiscal years 2018 through 2022, to significantly enhance Jordan’s military capacity and local economy.
 4.Reauthorization of United States-Jordan Defense Cooperation Act of 2015Section 5(a) of the United States-Jordan Defense Cooperation Act of 2015 (22 U.S.C. 2753 note) is amended—
 (1)by striking During the 3-year period and inserting During the period; and (2)by inserting and ending on December 31, 2022 after enactment of this Act.
			5.Establishment of enterprise fund for Jordan
 (a)Establishment of Jordan Enterprise FundThe President is authorized to establish and operate an enterprise fund to provide assistance to Jordan.
 (b)Procedures and requirementsThe provisions contained in section 201 of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421), excluding the provisions of subsections (a), (b), (c), (d)(3), (f), and (j) of that section, shall be deemed to apply with respect to the Jordan Enterprise Fund and to funds made available to the enterprise fund in the same manner and to the same extent as such provisions apply with respect to enterprise funds established pursuant to such section or to funds made available to such established enterprise funds.
			(c)Operation of fund
 (1)ExpendituresFunds made available to the Jordan Enterprise Fund shall be expended at the minimum rate necessary to make timely payments for projects and activities.
 (2)Administrative expensesNot more than 3 percent of the funds made available to the Jordan Enterprise Fund may be obligated or expended for the administrative expenses of the enterprise fund.
				(d)Board of directors
 (1)In generalThe Jordan Enterprise Fund shall be governed by a Board of Directors comprised of private citizens of the United States or Jordan, who—
 (A)shall be appointed by the President, in consultation with the chair and ranking member of each of the appropriate congressional committees; and
 (B)have pursued international business careers and have demonstrated expertise in international and emerging market investment activities.
 (2)Majority member requirementThe majority of the members of the Board of Directors shall be United States citizens. (e)ReportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter until the Jordan Enterprise Fund terminates in accordance with subsection (g), the Board of Directors shall—
 (1)submit to the appropriate congressional committees a report detailing the administrative expenses of the enterprise fund; and
 (2)publish, on an Internet website administered by the enterprise fund, each report submitted pursuant to subsection (b) in accordance with section 201(p) of the Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5421(p)).
 (f)LiquidationAny funds resulting from any liquidation, dissolution, or winding up of the Jordan Enterprise Fund, in whole or in part, shall be returned to the Treasury.
 (g)TerminationThe authority of the Jordan Enterprise Fund to provide assistance shall terminate on the earlier of—
 (1)the date that is 7 years after the date of the first expenditure of amounts in accordance with subsection (c)(1); or (2)the date on which the enterprise fund is liquidated in accordance with subsection (f).
 (h)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.  1.Short titleThis Act may be cited as the United States-Jordan Defense Cooperation Extension Act.
 2.FindingsCongress finds the following: (1)In December 2011, Congress passed section 7041(b) of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 1223), which appropriated funds made available under the heading Economic Support Fund to establish an enterprise fund for Jordan.
 (2)The intent of an enterprise fund is to attract private investment to help entrepreneurs and small businesses create jobs and to achieve sustainable economic development.
 (3)Jordan is an instrumental partner in the fight against terrorism, including as a member of the Global Coalition To Counter ISIS and the Combined Joint Task Force - Operation Inherent Resolve.
 (4)In 2014, His Majesty King Abdullah stated that Jordanians and Americans have been standing shoulder to shoulder against extremism for many years, but to a new level with this coalition against ISIL.
 (5)On February 3, 2015, the United States signed a 3-year memorandum of understanding with Jordan, pledging to provide the kingdom with $1,000,000,000 annually in United States foreign assistance, subject to the approval of Congress.
 3.Sense of CongressIt is the sense of Congress that— (1)Jordan plays a critical role in responding to the overwhelming humanitarian needs created by the conflict in Syria;
 (2)Jordan, the United States, and other partners should continue working together to address this humanitarian crisis and promote regional stability, including through support for refugees in Jordan and internally displaced people along the Jordan-Syria border and the creation of conditions inside Syria that will allow for the secure, dignified, and voluntary return of people displaced by the crisis; and
 (3)the Governments of the United States and Jordan should negotiate a new Memorandum of Understanding, for fiscal years 2018 through 2022, to significantly enhance Jordan's military capacity and local economy.
 4.Reauthorization of United States-Jordan Defense Cooperation Act of 2015Section 5(a) of the United States-Jordan Defense Cooperation Act of 2015 (22 U.S.C. 2753 note) is amended—
 (1)by striking During the 3-year period and inserting During the period; and (2)by inserting and ending on December 31, 2022 after enactment of this Act.
			5.Report on establishing an enterprise fund for Jordan
 (a)In generalNot later than 180 days after the establishment of the United States Development Finance Corporation, the President shall submit to the appropriate congressional committees a detailed report assessing the costs and benefits of the United States Development Finance Corporation establishing a Jordan Enterprise Fund.
 (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.November 29, 2018Reported with an amendment